Judgment, Supreme Court, New York County (William Leibovitz, J.), rendered November 7, 2001, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
The court’s charge clearly conveyed the difference between *268the People’s burden of proving defendant’s guilt beyond a reasonable doubt and defendant’s burden of proving his affirmative defense of duress by a preponderance of the evidence (see People v Zito, 299 AD2d 569 [2002], lv denied 99 NY2d 621 [2003]; People v Balance-Soler, 298 AD2d 927 [2002], lv denied 99 NY2d 555 [2002]; see also People v Dory, 59 NY2d 121, 129 [1983]).
We perceive no basis for a reduction of sentence. Concur— Nardelli, J.P., Saxe, Friedman, Marlow and Gonzalez, JJ.